DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7, 8, 10-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Petschulat et al. (Pub. No.: US 2019/0236191, hereinafter Petschulat) in view of NEVATIA et al. (Pub. No.: US 2020/0412726, hereinafter NEVATIA).
Regarding claim 1: Petschulat discloses A system for detecting anomalous access to tables comprising: 
a non-transitory memory storing instructions; and 
one or more hardware processors coupled to the non-transitory memory and configured to read the instructions from the non-transitory memory to cause the system to perform operations (Petschulat -Fig. 4, computer 400) comprising: 
Petschulat - [0023]: The request processing module 130 processes the request to obtain data by obtaining data stored from the data store 134. The data can include data stored in a data table); 
determining a set of users similar to the requesting user (Petschulat - [0037]: A group of users that are similar to each other can be evaluated by their titles, business units, associated tenant, and the like);
However Petschulat doesn’t explicitly teach, but NEVATIA discloses calculating the probability that the requesting user should access the table (NEVATIA - [0034]: the security monitoring platform may determine a probability score for the current access rights assigned to the user based on the access rights data model); 
determining whether the user should be accessing the table based on the calculated probability (NEVATIA - [0035]: the security monitoring platform may perform an action related to the current access rights assigned to the user based on the probability score).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Petschulat with NEVATIA so that the user access right is determined based on the probability score. The modification would have allowed the system to prevent unamortized data access for enhanced security. 
Regarding claim 2: Petschulat as modified discloses wherein the table comprises at least one of personal identifiable information of customers or unique identifiers of financial instruments (Petschulat - [0013]: a customer data table includes different data dimensions corresponding to different customer attributes such as first name, last name, middle name, age, education, location, house hold income, and the like).
Regarding claim 3: Petschulat as modified discloses wherein determining the set of users similar to the request user is based on a company's organization chart (Petschulat - [0037]: A group of users that are similar to each other can be evaluated by their titles, business units).
Regarding claim 7: Petschulat as modified discloses wherein the determining whether the user should be accessing the table is based on whether the calculated probability exceeded a predetermined Petschulat - [0051]: the data management module 132 selects the dimensions of which the relevance measures are greater than a threshold measure as relevant to the user).
Regarding claim 8: Petschulat discloses A system for detecting anomalous access to tables comprising: 
receiving a query for accessing a table from a requesting user (Petschulat - [0023]: The request processing module 130 processes the request to obtain data by obtaining data stored from the data store 134. The data can include data stored in a data table); 
determining that the requesting user does not have table access history (Petschulat - [0038]: For users of a new tenant where usage information is not available, the relevance determination module 150 can leverage using usage information of other tenants related to the same data as the new tenant);  
determining a set of users similar to the requesting user (Petschulat - [0037]: A group of users that are similar to each other can be evaluated by their titles, business units, associated tenant, and the like);
However Petschulat doesn’t explicitly teach, but NEVATIA discloses calculating the probability that the requesting user should access the table (NEVATIA - [0034]: the security monitoring platform may determine a probability score for the current access rights assigned to the user based on the access rights data model); 
determining whether the user should be accessing the table based on the calculated probability (NEVATIA - [0035]: the security monitoring platform may perform an action related to the current access rights assigned to the user based on the probability score).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Petschulat with NEVATIA so that the user access right is determined based on the probability score. The modification would have allowed the system to prevent unamortized data access for enhanced security. 
Regarding claims 10 and 14: Claims are directed to apparatus/device claims and do not teach or further define over the limitations recited in claims 2-3. Therefore, claims 8, 10 and 14 are also rejected for similar reasons set forth in claims 23. 
Regarding claim 11: Petschulat as modified discloses wherein the set of user closest to the requesting user includes k closest users, wherein k is a predefined number (Petschulat - [0037]: A group of users that are similar to each other).
Regarding claim 12: Petschulat as modified discloses wherein the set of user closest to the requesting user is identified based on at least one of users reporting to a same manager, users having a same title, or users working in a same department (Petschulat - [0037]: A group of users that are similar to each other can be evaluated by their titles, business units).
Regarding claims 15-17: Claims are directed to method/computer readable medium claims and do not teach or further define over the limitations recited in claims 1-3. Therefore, claims 15-17 are also rejected for similar reasons set forth in claims 1-3. 

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Petschulat et al. (Pub. No.: US 2019/0236191, hereinafter Petschulat) in view of NEVATIA et al. (Pub. No.: US 2020/0412726, hereinafter NEVATIA) and Zaveri et al. (Patent No.: US 9,208,153, hereinafter Zaveri).
Regarding claims 4 and 18: Petschulat as modified doesn’t explicitly teach but Zaveri discloses wherein determining the set of users similar to the requesting user is further based on the requesting user and the set of users similar to the requesting user being assigned to a common project (Zaveri - [Col. 12, Line 17-19]: Similarity ratings can also be adjusted based on files 313 having requisite amounts of given types of metadata and/or descriptive profile information in common, such as common ownership, edit histories, inclusion in common projects).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Petschulat and NEVATIA with Zaveri so that the similarity of users is based on inclusion in common projects. The modification would have allowed the system to determine user similarity based on common project assigned. 

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Petschulat et al. (Pub. No.: US 2019/0236191, hereinafter Petschulat) in view of NEVATIA et al. (Pub. No.: US 2020/0412726, hereinafter NEVATIA) and Tariq (Pub. No.: US 2017/0220947).
Regarding claims 5 and 19: Petschulat as modified doesn’t explicitly teach but Tariq discloses wherein determining the set of users similar to the requesting user is further based on historical data on table access (Tariq - [0035]: a prediction module 122 that determines a forecast for the user 102 based on the historical data 114 …  historical activity data for the user 102 or other users that are determined to be similar to the user 102).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Petschulat and NEVATIA with Tariq so that the similarity of users is based on historical data. The modification would have allowed the system to determine user similarity based on historical data. 

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Petschulat et al. (Pub. No.: US 2019/0236191, hereinafter Petschulat) in view of NEVATIA et al. (Pub. No.: US 2020/0412726, hereinafter NEVATIA) and Szabo (Patent No.: US 7,181,438).
Regarding claims 6, 13 and 20: Petschulat as modified doesn’t explicitly teach but Szabo discloses wherein the probability is calculated using collaborative filtering (Szabo - [Col. 53, Line 28-31]: This probability may be calculated, for example, based on … a collaborative filtering scheme).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Petschulat and NEVATIA with Szabo so that the probability is calculated using collaborative filtering. . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Petschulat et al. (Pub. No.: US 2019/0236191, hereinafter Petschulat) in view of NEVATIA et al. (Pub. No.: US 2020/0412726, hereinafter NEVATIA) and Meyer et al. (Patent No.: US 10,680,907).
Regarding claim 9: Petschulat as modified doesn’t explicitly teach but Meyer discloses wherein the requesting user is a new employee at a company (Meyer - [Col. 6, Line 28-32]: a new employee of the company having the same three roles, the access request would be consistent with the access already approved for the current employee; etc.)).
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Petschulat and NEVATIA with Meyer so that a new employee is granted the consistent access for current employee. The modification would have allowed the new employee to have the access comparable with current employee. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jayasingh et al (Pub. No.: US 2020/0167423) - DATABASE TOOL
Connolly et al. (Patent. No.: US 9,081,978) - High-dimensional data management and presentation 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8729.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG LI/
Primary Examiner, Art Unit 2437